UNITED STATES COURT OF APPEALS
Filed 8/29/96
                                     TENTH CIRCUIT



 JEROLD G. CAUTHON,

                Plaintiff - Appellant,                       No. 95-3052
          v.                                                   D. KAN.


 CHARLES (NMI) SIMMONS,                                (D.C. No. 95-3023-DES)
 MICHAEL A. NELSON,

                Defendants - Appellees.


                               ORDER AND JUDGMENT*


Before PORFILIO, BARRETT, and EBEL, Circuit Judges.



      On January 4, 1996, this panel entered an order and judgment affirming the district

court’s denial of Mr. Cauthon’s request for mandamus relief. See Cauthon v. Simmons,

No. 95-3022, (10th Cir. Jan. 4, 1996). This appeal is a companion appeal to that case.**



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
The sole issue presented is whether the district court properly denied Mr. Cauthon’s

request to proceed on appeal in forma pauperis. We hold that the court was correct, and

affirm on that basis. Mr. Cauthon’s request to proceed on appeal in forma pauperis is

granted***. The district court is AFFIRMED.

                                                 ENTERED FOR THE COURT


                                                 David M. Ebel
                                                 Circuit Judge




        Because this matter and case number 95-3022 were filed well before the
      ***

enactment of the Prison Litigation Reform Act, we do not reach the question whether Mr.
Cauthon is obligated to pay the filing fee in this appeal.

                                           -2-